Exhibit 10.4





EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (together with its Exhibits, this “Agreement”) by and
between Chimera Investment Corporation (together with its successors and
assigns, the “Company”) and Robert Colligan (“Executive”, and together with the
Company, a “Party”) dated December 17, 2018 and effective as of January 1, 2019
(the “Effective Date”).
WITNESSETH:
 
WHEREAS, Executive wishes to continue to be employed by the Company, and the
Company wishes to secure the continued employment of Executive, under the terms
and conditions described below.
WHEREAS, the Parties are currently parties to an Employment Agreement that
became effective as of August 5, 2015 (the “Prior Employment Agreement”) and
that is being superseded by this Agreement, except as otherwise provided in this
Agreement.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the Parties agree as follows:
1.Term of Employment.
(a)    The Company hereby employs Executive, and Executive hereby accepts
employment with the Company, in the positions and with the duties and
responsibilities as set forth in Section 2 below, subject to the terms and
conditions of this Agreement.
(b)    The term of employment under this Agreement will commence on the
Effective Date and will: (i) continue until December 31, 2021 (the “Initial
Term”); (ii) be extended until the first December 31st that coincides with, or
follows, the second anniversary of any Change in Control that occurs after
December 31, 2019 during the Term of Employment; (ii) will be extended for an
additional one year period (a “Renewal Term”) on the last day of the Initial
Term or of any extension of the Term of Employment pursuant to clause (ii), and
on each subsequent anniversary thereof, unless either Party provides written
notice of nonrenewal to the other Party not less than 90 days prior to the
latest of the last day: of the Initial Term, of any extension of the Term of
Employment pursuant to clause (ii), or of any Renewal Term (the Initial Term,
together with each extension of the Term of Employment pursuant to clause (ii)
and each Renewal Term, the “Term of Employment”); provided that, if the last day
of the Term of Employment otherwise would occur during a Garden Leave period,
the Term of Employment will continue through the end of such Garden Leave. The
Term of Employment may also be terminated in accordance with Section 5 below.
2.    Position; Duties and Responsibilities.
(a)    During the Term of Employment, Executive will be employed as the Chief
Financial Officer of the Company, reporting directly to the Chief Executive
Officer of the Company (the “CEO”). Executive will (i) be responsible for, and,
along with the CEO, have authority over,


1









--------------------------------------------------------------------------------

Exhibit 10.4





the Company’s financial functions, and (ii) have such other duties and
responsibilities as are reasonably assigned to him by the CEO or the Board of
Directors of the Company (the “Board of Directors”) (not inconsistent in any
significant respect with the duties and responsibilities typically assigned to
the chief financial officer of a publicly-traded REIT).
(b)    During the Term of Employment, Executive will, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, such
subsidiaries or affiliates of the Company as the Board of Directors may, from
time to time, reasonably request. For purposes of this Agreement, the term
“affiliate” will have the meaning ascribed thereto as of the Effective Date in
Rule 12b-2 under the Securities Exchange Act of 1934, as amended.
(c)    During the Term of Employment, Executive will serve the Company
faithfully, diligently and to the best of his ability and will devote
substantially all of his time and efforts to his employment and the performance
of his duties under this Agreement. Nothing herein will preclude Executive from
engaging in charitable and community affairs and managing his personal,
financial and legal affairs, so long as such activities do not materially
interfere with his carrying out his duties and responsibilities under this
Agreement. Notwithstanding the foregoing, any service on civic, educational,
philanthropic or charitable boards or committees shall be subject to prior
approval by the CEO. During the Term of Employment, Executive shall perform his
duties and responsibilities principally in New York City.
3.    Compensation.
(a)    Base Salary. During his employment with the Company, Executive will be
entitled to receive an annualized base salary (the “Base Salary”) of not less
than $500,000. The Compensation Committee of the Board of Directors (the
“Compensation Committee”) may review Executive’s Base Salary annually to
determine whether increases are appropriate. Any such increased amount will
thereafter be the “Base Salary” for all purposes. During Executive’s employment
with the Company, the Base Salary will not be decreased at any time, or for any
purpose (including, without limitation for the purpose of determining payments
and benefits under Section 5), without Executive’s prior written consent.
(b)    Incentive Compensation.
(i)    For each calendar year that begins during the Term of Employment,
Executive will be entitled to receive an annual cash bonus, payable in cash
(“Annual Cash Bonus”), to the extent provided under this Agreement and Exhibit
A. The Compensation Committee will make all determinations with respect to any
Annual Cash Bonus, in good faith, in consultation with the CEO, and consistent
with the text of this Agreement and the terms of Exhibit A.
(ii)    During each calendar year that begins during the Term of Employment,
Executive shall be entitled to receive long-term incentive compensation
consisting of grants in the form of restricted stock units (“RSUs”) and
performance stock units (“PSUs”) granted under the Company’s current Equity
Compensation Plan (or its successor), in each case consistent with the text of
this Agreement and Exhibit A (such compensation, “LTI”). The


2









--------------------------------------------------------------------------------

Exhibit 10.4





Compensation Committee will make all determinations with respect to LTI, in good
faith, in consultation with the CEO, and in compliance with the text of this
Agreement and Exhibit A.
(c)    Stock Ownership Requirements. All shares of the Company’s stock
distributed to Executive by the Company will be subject to the stock ownership
guidelines in effect for executives from time to time, as determined by the
Board of Directors. Unless the stock ownership guidelines provide otherwise:
vested shares under equity grants may not be transferred during Executive’s
employment with the Company unless the value of Executive’s stock holdings in
the Company (including shares of restricted stock, restricted stock units and
deferred stock units) after the transfer exceeds three times Executive’s Base
Salary; and following the termination of Executive’s employment with the
Company, vested shares of equity awards may not be transferred unless the value
of Executive’s stock holdings in the Company (including shares of restricted
stock, restricted stock units and deferred stock units) after the transfer
exceeds three times Executive’s Base Salary as of the date that the Executive’s
employment with the Company terminates in accordance with the terms of this
Agreement (the “Termination Date”), provided, however, that this sentence will
no longer apply following the six-month anniversary of the Termination Date.
Notwithstanding the foregoing, the restrictions of this subsection (c) will not
prevent Executive from selling or directing the withholding of shares of the
Company stock in accordance with, and subject to, Section 21 to satisfy income
tax and employment tax obligations relating to the vesting, exercise, or
settlement of equity grants to which the shares relate.
4.    Employee Benefit Programs and Fringe Benefits. During the Term of
Employment, Executive will be entitled to five weeks of vacation per fiscal year
and will be eligible to participate in all executive incentive and employee
benefit programs of the Company now or hereafter made available to the Company’s
senior executives or salaried employees generally, as such programs may be in
effect from time to time. The Company will reimburse Executive for any and all
business expenses reasonably incurred by Executive in connection with his
employment in accordance with applicable the Company policies.
5.    Termination of Employment.
(a)    Termination Due to Death or Disability. If Executive’s employment with
the Company is terminated by reason of Executive’s death or Disability, the Term
of Employment will (if it has not yet already expired) terminate automatically
and the Company will have no further obligations to Executive under this
Agreement except for (x) any payments and benefits described in Section 5(f)
below and (y) subject to the requirements of Section 5(i) below, amounts and
benefits due pursuant to clauses (i) through (iv) of this Section 5(a).
(i)    In the event Executive’s employment with the Company is terminated during
the Term of Employment by reason of Executive’s Disability, the Company will
reimburse Executive for 100% of the COBRA premiums incurred by Executive for
Executive and his eligible dependents under the Company’s health care plan
during the 18-month period immediately following the Termination Date. Such
reimbursement will be provided on the payroll date immediately following the
date on which Executive remits the applicable premium payment and will commence
within 60 days after the Termination Date; provided that the first payment will
include any reimbursements that would have otherwise been payable during the
period beginning


3









--------------------------------------------------------------------------------

Exhibit 10.4





on the Termination Date and ending on the date of the first reimbursement
payment. Reimbursement payments will be treated as taxable compensation to
Executive.
(ii)    Whether or not such termination of employment due to death or Disability
occurs during the Term of Employment, any outstanding equity-based or other
compensation that has been granted to Executive, and that vests solely on the
basis of continued employment, will vest in full as of the Termination Date and,
with respect to RSUs, will be paid on the dates specified in the documents
governing the awards.
(iii)    For any termination due to death or Disability, whether or not such
termination of employment occurs during the Term of Employment, the “2015 Equity
Award” (as defined in the Prior Employment Agreement) will (if not already fully
vested as of the Termination Date) fully vest as of the Termination Date and
will be settled within 60 days following the Termination Date.
(iv)    Whether or not such termination of employment due to death or Disability
occurs during the Term of Employment, all of Executive’s outstanding PSUs and
other performance-vesting awards will continue to vest, subject only to the
achievement by the Company of the applicable performance goals, in each case as
though such termination of employment had not occurred, and will be paid on the
date specified in the documents governing the awards.
(v)    Whether or not such termination due to death or Disability occurs during
the Term of Employment, Executive will receive a Pro-Rata Annual Cash Bonus (as
defined in Section 5(b)(vi) below), determined and paid as provided such
subsection.
(b)    Termination By the Company Without Cause or By Executive with Good Reason
(Other Than in Connection with a Change in Control). In the event Executive’s
employment with the Company is terminated (other than for death or Disability)
(x) by the Company without Cause (other than within six months before, or 24
months after, a Change in Control), or (y) by Executive with Good Reason (other
than within 24 months after a Change in Control), the Term of Employment will
(if it has not already expired) terminate automatically and the Company will
have no further obligations to Executive under this Agreement except for (x) any
payments and benefits described in Section 5(f) below and (y) subject to the
provisions of Section 5(i) below, the following payments and benefits:
(i)    If such termination of employment occurs during the Term of Employment,
Executive will be entitled to a cash severance amount equal to:
A.     1.5 times his Base Salary as of the Termination Date, plus
B.    1.5 times the greater of (x) his Target Cash Bonus (as defined in Exhibit
A) or (y) the average of the Annual Cash Bonus awarded (or due to be awarded) to
Executive (including, for avoidance of doubt, annual cash bonuses awarded under
the Prior Employment Agreement for years ending prior to the Effective Date) by
the Company for the three most recent


4









--------------------------------------------------------------------------------

Exhibit 10.4





calendar years that ended on or before the Termination Date (the “Average Cash
Bonus”).
The severance amount will be paid in 18 equal monthly installments commencing
within 60 days following the Termination Date; provided, however, that the first
installment will include any unpaid installments for the period prior to
commencement, and the final installment will be paid on or before the date that
is 18 months after the Termination Date.
(ii)    Whether or not such termination of employment by the Company without
Cause or by Executive with Good Reason occurs during the Term of Employment, any
outstanding equity-based or other compensation that has been granted to
Executive, and that vests solely on the basis of continued employment, will vest
(and become exercisable) in full as of the Termination Date and, with respect to
RSUs, will be paid on the date(s) specified in the documents governing the
awards.
(iii)    Whether or not such termination of employment by the Company without
Cause or by Executive with Good Reason occurs during the Term of Employment, all
of Executive’s outstanding PSUs and other performance-vesting awards will
continue to vest, subject only to the achievement by the Company of the
applicable performance goals, as though such termination of employment had not
occurred, and will be paid on the date(s) specified in the documents governing
the awards.
(iv)    Whether or not such termination of employment by the Company without
Cause or by Executive with Good Reason occurs during the Term of Employment, the
2015 Equity Award will (to the extent not already fully vested) fully vest as of
the Termination Date and will be settled within 60 days following such date.
(v)    If such termination of employment occurs during the Term of Employment,
the Company will reimburse Executive for 100% of the COBRA premiums incurred by
Executive for Executive and his eligible dependents under the Company’s health
care plan during the 12-month period following the Termination Date. Such
reimbursement will be provided on the payroll date immediately following the
date on which Executive remits the applicable premium payment and will commence
within 60 days after the Termination Date; provided that the first payment will
include any reimbursements that would have otherwise been payable during the
period beginning on the Termination Date and ending on the date of the first
reimbursement payment. Reimbursement payments will be treated as taxable
compensation to Executive.
(vi)    Whether or not such termination of employment by the Company without
Cause or by Executive with Good Reason occurs during the Term of Employment,
Executive will receive a portion of the Annual Cash Bonus that Executive would
have earned for the calendar year in which his employment terminated, based on
the degree to which the Company has attained any applicable Company-wide
performance metrics for such year, with any discretionary or personal
performance goals treated as having been attained at target. The portion of such
Annual Cash Bonus to be received by Executive (a “Pro-Rata Annual Cash Bonus”)
shall be determined by multiplying the Annual Cash Bonus amount determined under
the first sentence of this clause (vi) by a fraction whose numerator is the
number of days during the calendar year of termination that he was employed


5









--------------------------------------------------------------------------------

Exhibit 10.4





with the Company and whose denominator is 365. Any Pro-Rata Annual Cash Bonus
will be paid in cash when the corresponding Annual Cash Bonus would have been
paid to Executive for such year absent such termination but no later than March
15 of the immediately following year.
No termination of Executive’s employment that is governed by this Section 5(b),
or by Section 5(c), 5(d) or 5(m) below, will be deemed a breach of this
Agreement, nor will it relieve either Party of its/his other obligations under
this Agreement.
(c)    Termination by the Company for Cause or Voluntary Termination by
Executive. In the event that at any time Executive’s employment with the Company
is terminated (x) by the Company for Cause or (y) by Executive other than with
Good Reason, due to Disability, or in a termination governed by Section 5(m)
below, then (z) the Term of Employment will (if it has not already expired)
terminate automatically and the Company will have no further obligations to
Executive under this Agreement except for any payments and benefits described in
Section 5(f).
(d)    Garden Leave. Executive will provide a Notice of Termination to the
Company no less than 90 days prior to any termination by him of his employment
with the Company effective during the Term of Employment, and the Company will
provide a Notice of Termination to Executive no less than 90 days prior to
terminating Executive’s employment effective during the Term of Employment
(other than a termination for Cause); provided that the Company may elect to
terminate the Garden Leave (as defined below) early as described below. During
this 90-day notice period (the “Garden Leave”), Executive will (i) continue to
make himself available to provide such services as the Company may reasonably
request (provided only that such services are reasonably consistent with
Executive’s status as a senior executive of the Company) and (ii) continue to
receive all payments and benefits to which he would otherwise be entitled,
except that (notwithstanding anything in this Agreement or elsewhere to the
contrary) in the event of a termination (x) by Executive other than with Good
Reason, for Disability, or in a termination to which Section 5(m) applies, or
(y) by the Company for Cause, Executive will not be eligible to earn any Annual
Cash Bonus with respect to any calendar year that ends after the commencement of
the Garden Leave. During the Garden Leave, the Company may require Executive to
resign from any position with the Company and/or remove any or all of
Executive’s duties or responsibilities, which will not constitute Good Reason or
otherwise be deemed a violation of this Agreement. Executive agrees that he will
not commence employment with any entity during the Term of Employment (including
the Garden Leave). During the Garden Leave, Executive will take all steps
reasonably requested by the Company to effect a successful transition of client
and customer relationships to the person or persons designated by the Company.
Notwithstanding the foregoing, the Company in its sole discretion may waive all
or any portion of the Garden Leave by providing written notice to Executive
accelerating the last day of the Garden Leave period and the Termination Date
(provided that, if the termination of Executive’s employment is on account of
termination by the Company without Cause or due to Disability, pay in lieu of
notice shall be paid for any remaining portion of the 90-day notice period). For
the avoidance of doubt, no such shortening of the Garden Leave will be treated
as a termination of Executive’s employment by the Company without Cause or as
giving Executive any basis for terminating his employment with Good Reason.


6









--------------------------------------------------------------------------------

Exhibit 10.4





(e)    Termination Related to Change in Control. In the event Executive’s
employment with the Company is terminated (x) by the Company other than for
Cause or Disability, and within six months before, or 24 months after, a Change
in Control, or (y) by Executive with Good Reason and within 24 months after a
Change in Control, then (z) the Term of Employment (if it has not already
expired) will terminate automatically and the Company will have no further
obligations to Executive under this Agreement except for (x) any payments and
benefits described in Section 5(f) below, and (y) subject to the requirements of
Section 5(i) below, the following payments and benefits:
(i)    If such termination occurs during the Term of Employment, the Company
will promptly pay to Executive a cash severance amount equal to:
A.    2.0 times his Base Salary as of the Termination Date, plus
B.    2.0 times the greater of (x) his Target Cash Bonus (as defined in Exhibit
A) or (y) the Average Cash Bonus.
Except as provided below, the severance amount shall be paid in a cash lump sum
payment within 60 days following the Termination Date. If Executive’s employment
is terminated by the Company other than for Cause or Disability within six
months before a Change in Control, as described above, the severance amount
shall be calculated pursuant to Section 5(b)(i) and paid in the form of payment
described in Section 5(b)(i) upon Executive’s termination of employment before
the Change in Control, and upon the Change in Control, Executive shall receive a
lump sum cash payment equal to the excess of the severance amount payable under
this Section 5(e)(i) over the severance amount previously paid to Executive
pursuant to Section 5(b)(i), consistent with Section 409A (as defined below).
(ii)    Whether or not such termination of employment by the Company without
Cause or by Executive with Good Reason occurs during the Term of Employment, all
of Executive’s outstanding equity-based and other awards that vest or become
exercisable based solely on Executive’s continued employment will vest (and
become exercisable) in full as of the Termination Date. In addition, if such
termination of employment occurs on or within 24 months after the Change in
Control, (A) any such awards (e.g., RSUs) that settle following vesting will be
settled within 60 days after the Termination Date, and (B) any such awards that
are in the form of stock options or SARs will remain exercisable until at least
the earlier of (a) the 90th day following the Termination Date and (b) the date
on which such option or SAR would have expired had Executive’s employment not
terminated.
(iii)    Whether or not such termination of employment by the Company without
Cause or by Executive with Good Reason occurs during the Term of Employment, any
of Executive’s outstanding PSUs or other performance-vesting equity-based grants
whose continued vesting after such Change in Control is based solely on
continued employment (without regard to performance after such Change in
Control) will vest in full as of the Termination Date (or as of the Change in
Control, if later) and will be settled within 60 days after the Termination Date
(or the Change in Control, if later). In addition, and except as otherwise
provided in Section 9 of Exhibit


7









--------------------------------------------------------------------------------

Exhibit 10.4





A, any outstanding performance-vesting awards whose vesting remains contingent
on performance will continue to vest, subject only to attainment by the Company
of the applicable performance goals.
(iv)    The Company will reimburse Executive for 100% of the COBRA premiums
incurred by Executive for Executive and his eligible dependents under the
Company’s health care plan during the 18-month period following the Termination
Date. Such reimbursement will be provided on the payroll date immediately
following the date on which Executive remits the applicable premium payment and
will commence within 60 days after the Termination Date; provided that, the
first payment will include any reimbursements that would have otherwise been
payable during the period beginning on the Termination Date and ending on the
date of the first reimbursement payment. Reimbursement payments will be treated
as taxable compensation to Executive.
(v)    Executive will receive a Pro-Rata Annual Cash Bonus, determined and paid
as described in Section 5(b)(vi) above.
(f)    Other Payments and Benefits. Upon any termination of Executive’s
employment with the Company, in addition to the amounts and benefits (if any)
under other sub-sections of this Section 5, Executive will be entitled to the
following:
(i)    prompt payment of any earned but unpaid portion of his Base Salary
through the Termination Date and a prompt cash payment (determined based on
Executive’s per-business-day rate of Base Salary) in respect of vacation that is
accrued but unused as of the Termination Date;
(ii)    any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts) in accordance with the documents
governing such compensation;
(iii)    prompt reimbursement for business expenses reasonably incurred but not
yet reimbursed by the Company in accordance with the Company’s expense
reimbursement policy as in effect from time to time;
(iv)    unless Executive’s employment with the Company has been terminated by
the Company for Cause, the Executive will receive any earned but unpaid Annual
Cash Bonus for any calendar year that ended prior to the Termination Date
(including, without limitation, any annual cash bonus for calendar year 2018);
and
(v)    any other payment or benefit to which Executive is, or becomes, entitled
under the then-applicable terms of any then-applicable written plan, program,
agreement, corporate governance document, or other arrangement of the Company or
any of its affiliates (collectively, “Company Arrangements”), including (without
limitation) Sections 8 and 19 of this Agreement).
(g)    Payments Subject to Section 409A and Other Applicable Law.


8









--------------------------------------------------------------------------------

Exhibit 10.4





(i)    The Company and Executive intend that this Agreement will be interpreted
and administered so that any amount or benefit payable hereunder will be paid or
provided in a manner that is either exempt from or compliant with Section 409A
of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
and Internal Revenue Service guidance promulgated thereunder (“Section 409A”),
and thus does not incur any income inclusion, “additional tax”, or interest
under Section 409A.
(ii)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
Executive will not be entitled to any payment or benefit pursuant to this
Section 5 prior to the earliest date he is permitted to receive such payment or
benefit without incurring income inclusion, “additional tax”, or interest under
Section 409A. To the extent any payment or benefit is required to be delayed six
months pursuant to the special rules of Section 409A related to “specified
employees,” each affected payment and benefit will be delayed until the first
day of the seventh month following the Termination Date or, if earlier, within
ten days following the date of Executive’s death.
(iii)    Any installment payments or benefits under this Agreement or any other
arrangement will be treated as a series of separate payments and benefits for
purposes of Section 409A. Executive shall have no duties following the
Termination Date that are inconsistent with his having had a “separation from
service” under Section 409A on or before the Termination Date. Notwithstanding
any other provision contained herein, if a Change in Control is not a change in
ownership or control as defined for purposes of Section 409A and payment of the
severance amount in a lump sum would trigger “additional tax” under Section
409A, then the severance amount under Section 5(e)(i) shall be paid in the form
described in Section 5(b)(i).
(iv)    If Executive is entitled to any reimbursement of expenses or in-kind
benefits that are includable in Executive’s federal gross taxable income, the
amount of such expenses reimbursable or in-kind benefits provided in any one
calendar year will not affect the expenses eligible for reimbursement or the
in-kind benefits to be provided in any other calendar year. Executive’s right to
reimbursement of expenses or in-kind benefits under this Agreement will (x) not
be subject to liquidation or exchange for another benefit and (y) be made on or
before the last day of Executive’s taxable year following the year in which the
expense was incurred.
(v)    None of the Company, its affiliates or their respective directors,
officers, employees or advisors will be held liable for any taxes, interest or
other amounts owed by Executive as a result of the application of Section 409A
or otherwise, provided (in the case of the Company only) that the Company has
complied with the provisions of this Agreement, and of any other applicable
Company Arrangement, concerning the timing of payments and benefits.
(h)    No Mitigation; No Offset. In the event of any termination of Executive’s
employment with the Company, he will be under no obligation to seek other
employment or otherwise in any way to mitigate the amount of any payment or
benefit provided for in this Section 5, and there will be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.


9









--------------------------------------------------------------------------------

Exhibit 10.4





(i)    Release; Compliance with Covenants. The Company’s obligation to make any
payment or provide any benefit (other than the payments and benefits described
in Section 5(f)) under Section 5(a), Section 5(b), Section 5(e), or Section 5(m)
will be contingent upon, and is the consideration for, (A) Executive executing
and delivering to the Company, within 45 days after the Termination Date, a
general release (the “Release”), substantially in the form annexed hereto as
Exhibit B, (B) such release becoming irrevocable in accordance with its terms
and (C) Executive not having committed, prior to the date that such payment or
benefit is due to be provided, a material breach of his obligations under
Section 7, which breach has remained uncured for 10 days after the Company has
given him written notice describing the breach in reasonable detail and
requesting cure (provided that the Company shall not be required to provide an
opportunity to cure if the Board of Directors determines in good faith that the
breach is not curable within the 10-day cure period that would otherwise apply).
In the event of a material breach of Executive’s obligations under Section 7
without timely cure as described above, the Company may immediately cease all
payments under Section 5(a), Section 5(b), Section 5(e), or Section 5(m), as
applicable (other than the payments and benefits described in Section 5(f)), and
the Company may immediately forfeit all outstanding equity awards held by
Executive to the extent that such equity awards vested or would have vested
pursuant to Section 5(a), Section 5(b), Section 5(e), or Section 5(m), as
applicable (other than as described in Section 5(f)). In the event that either
the 45-day period, or the 10-day period, referred to in the immediately
preceding sentence span two calendar years, any payments or benefits that, but
for clauses (A), (B) or (C), as applicable, of such sentence, would have been
due to be provided during the first such calendar year will be delayed and paid
to Executive on the first regular payroll date of the Company in such second
calendar year (but in no event later than January 31 of such second calendar
year but with respect to delays pursuant to clause (C) of the immediately
preceding sentence only if then cured), with any subsequent payments and
benefits to be provided as if no such delay had occurred.
(j)    Parachute Payments.
(i)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
in the event that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (each, a “Payment”), would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
the Company will reduce (but not below zero) the aggregate present value of the
Payments under this Agreement to the Reduced Amount (as defined below), if
reducing the Payments under this Agreement will provide Executive a Net
After-Tax Benefit that exceeds his Net After-Tax Benefit if such reduction is
not made. To the extent such Payments are required to be so reduced, they will
be reduced in the following order and, to the extent applicable, in accordance
with Section 409A of the Code, such that any such reduction does not result in
Executive incurring any income inclusion, “additional tax”, or interest under
Section 409A of the Code: (i) Payments that are payable in cash, with amounts
that are payable last reduced first; (ii) Payments due in respect of any equity
or equity derivatives included in such calculation at their full value under
Section 280G (rather than their accelerated value), with amounts that are
payable last reduced first; and (iii) Payments due in respect of any equity or
equity derivatives included in such calculation at their accelerated value under
Section 280G, with the highest per share values reduced first (as such values
are determined


10









--------------------------------------------------------------------------------

Exhibit 10.4





under Treasury Regulation Section 1.280G-1, Q&A 24). If the same payment or
benefit date applies to more than one payment or benefit within any of the
foregoing categories, the reduction will apply to each such payment or benefit
on a pro rata basis.
(ii)    The “Reduced Amount” will be an amount expressed in present value that
maximizes the expected net after-tax present value of the Payments without
causing any Payment under this Agreement to be subject to the Excise Tax. The
term “Excise Tax” means the excise tax imposed under Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
The term “Net After-Tax Benefit” means the present value (as determined in
accordance with Section 280G(d)(4) of the Code) of the Payments net of all taxes
imposed on Executive with respect thereto under Sections 1 and 4999 of the Code
and under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under the state and local laws
that applied to Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as Executive certifies are likely to apply to him in
the relevant tax year(s).
(iii)    All determinations to be made under this Section 5(j) will be made in
the first instance by a nationally-recognized public accounting or consulting
firm, selected by the Company prior to the events that trigger the potential
application of Section 280G, which firm (the “Auditor”) will provide its
determinations and any supporting calculations to both the Company and Executive
within ten days after the events that trigger the potential application of
Section 280G. All fees and expenses of the Auditor in performing the
determinations referred to in this Section 5(j) will be borne solely by the
Company.
(iv)    It is possible that after the Auditor makes its determinations under
clause (iii) above, Executive will receive Payments that are, in the aggregate,
either more or less than the Reduced Amount (hereafter referred to as an “Excess
Payment” or “Underpayment”, respectively). If it is determined by the Auditor
upon request by Executive or the Company, by a final determination of a court,
or by an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then Executive will
refund the Excess Payment to the Company promptly on demand, together with an
additional payment in an amount equal to the product obtained by multiplying the
Excess Payment times the rate that is 120% of the applicable annual federal rate
(as determined in and under Section 1274(d) of the Code), times a fraction whose
numerator is the number of days elapsed from the date of Executive’s receipt of
such Excess Payment through the date of such refund and whose denominator is
365. If it is determined by the Auditor upon request by Executive or the
Company, by arbitration under Section 19 below, or by a court of competent
jurisdiction, that an Underpayment has occurred, the Company will pay an amount
equal to the Underpayment to Executive within 10 days of such determination
together with an additional payment in an amount equal to the product obtained
by multiplying the Underpayment times the rate that is 120% of the applicable
annual federal rate (as determined in and under Section 1274(d) of the Code)
times a fraction whose numerator is the number of days elapsed from the date of
the Underpayment through the date of such payment and whose denominator is 365


11









--------------------------------------------------------------------------------

Exhibit 10.4





(k)    Resignation from Positions. Upon any termination of Executive’s
employment with the Company, Executive will be deemed to have resigned with
immediate effect from any position he then holds as an officer, director or
fiduciary of the Company or any Company-related entity. The Executive will
promptly execute and deliver to the Company any letters, documents and other
instruments that the Company delivers to him and reasonably requests him to
sign, and that are necessary or appropriate to effect such resignations.
(l)    No Duplication. For the avoidance of doubt, Executive will in no event be
entitled to duplicate payments or benefits under both Section 5(e) and Section
5(b).
(m)    Terminations After Expiration of the Term of Employment Following
Delivery of Notice of Nonrenewal of the Term of Employment By the Company.
(i)    If the Company provides Executive written notice of nonrenewal of the
Term of Employment in accordance with Section 1(b) and the Company terminates
Executive’s employment without Cause after the last day of the Term of
Employment, then, subject to the provisions of Section 5(i), the Company will,
in addition to providing the benefits set forth in Sections 5(b)(ii), (iii),
(iv) and (vi), continue to pay Executive the Base Salary for a period of one
year following the Termination Date in accordance with the Company’s regular
payroll practices as if his employment had not ended. Such Base Salary
continuation payments will commence within 60 days following the Termination
Date, and the first payment will include any unpaid installments for the period
prior to commencement. Notwithstanding the foregoing, if Executive’s employment
is terminated as described in this Section 5(m)(i) within 24 months following a
Change in Control, such Base Salary amount will be payable to Executive in a
cash lump sum instead of installments. Such lump sum shall be paid within 60
days following the Termination Date. If Executive’s employment is terminated as
described in this Section 5(m)(i) within six months before a Change in Control,
when the Change in Control occurs, the excess of the severance amount payable
under this Section 5(m)(i) over the severance amount previously paid to
Executive pursuant to this Section 5(m)(i) shall be paid in a lump sum upon the
Change in Control, consistent with Section 409A.
(ii)    The provisions of this subsection (ii) shall apply if (A) the Company
provides Executive written notice of nonrenewal of the Term of Employment in
accordance with Section 1(b) (other than for Cause), (B) the Company does not
offer Executive a successor employment agreement that is substantially
equivalent to this Agreement (viewed in the aggregate) at least 10 days before
the last day of the Term of Employment and (C) Executive provides written notice
of termination no later than the seventh day after the last day of the Term of
Employment. In that event, the Company will provide (x) any payments and
benefits described in Section 5(f) above and (y) subject to the provisions of
Section 5(i) above, the payments and benefits described in Sections 5(b)(ii),
(iii), (iv) and (vi). The Company shall have no further obligations to
Executive.
(iii)    Notwithstanding anything in this Agreement or elsewhere to the
contrary, if Executive terminates his employment with the Company (with or
without Good Reason) at any time and the sum of his age plus his years of
service with the Company and its predecessors (including, without limitation,
Fixed Income Discount Advisory Company (“FIDAC”) during the time that FIDAC was
the external manager of the Company) (including, in each case, fractional


12









--------------------------------------------------------------------------------

Exhibit 10.4





years) equals or exceeds 65 as of the Termination Date, and he has at least five
years of service with the Company and its predecessors as of the Termination
Date, then the Company will provide (without duplication) (x) any payments and
benefits described in Section 5(f) above and (y) subject to the provisions of
Section 5(i) above, the payments and benefits described in Sections 5(b)(ii),
(iii), (iv) and (vi). The Company shall have no further obligations to
Executive.
6.    Definitions. For purposes of this Agreement, the following terms will be
defined as set forth below:
(a)    “Cause” means Executive’s (i) conviction, or entry of a guilty plea or a
plea of nolo contendere with respect to, a felony, a crime of moral turpitude or
any crime committed against the Company, other than traffic violations; (ii)
engagement in willful misconduct, gross negligence, or fraud, embezzlement, or
misappropriation relating to significant amounts occurs in connection with the
performance of his duties under this Agreement; (iii) willful failure to use his
best reasonable efforts to comply with lawful and reasonable directions of the
Board of Directors; (iv) material breach of Section 7 of this Agreement; (v)
chronic or persistent substance abuse that materially and adversely affects his
performance of his duties under this Agreement or (vi) material breach of this
Agreement (other than Section 7) resulting in material and demonstrable economic
injury to the Company. No act or omission to act by Executive will be deemed
“willful” if conducted in good faith or with a reasonable belief that such act
or omission was in, or not opposed to, the best interests of the Company. No
termination of Executive’s employment for Cause shall be effective as a
termination for Cause unless the following provisions of this Section 6(a) have
first been complied with. The Board of Directors shall give Executive written
notice of its intention to terminate his employment for Cause, such notice (the
“Cause Notice”) (x) to state in reasonable detail the circumstances that
constitute the grounds on which the proposed termination for Cause is based and
(y) to be given no later than the later of (i) the 90th day after the Board of
Directors first becomes aware of such circumstances or (ii) the 10th day after
the Board of Directors completes (with reasonable diligence) its investigation
as to whether Cause exists. If the Board of Directors determines that the
grounds on which the proposed termination for Cause is based are subject to
cure, Executive shall have 10 days after receiving such Cause Notice in which to
fully cure such grounds. If he fails to timely and fully cure such grounds,
Executive shall then be entitled to a hearing before the Board of Directors.
Such hearing shall be held and completed within 25 days after he received such
Cause Notice, provided that he requests such hearing within 10 days after
receiving such Cause Notice. If, within 10 days following such hearing (if
timely requested), and otherwise within 20 days after he received such Cause
Notice, the Board of Directors gives written notice to Executive confirming
that, in the judgment of at least a majority of the members of the Board of
Directors, Cause for terminating his employment on the basis set forth in the
original Cause Notice still exists, his employment shall thereupon be terminated
for Cause. During the period between the delivery of a Cause Notice and
expiration of the time within which the Board is required to confirm that
“Cause” as set forth in such notice exists, the Board may suspend some or all of
Executive’s duties and responsibilities, and such suspension will not constitute
Good Reason or otherwise be deemed a violation of this Agreement.


13









--------------------------------------------------------------------------------

Exhibit 10.4





(b)    “Change in Control” means the occurrence of any one of the following
events to the extent such event also constitutes a “change in control event” for
purposes of Section 409A of the Code:
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the Act
(other than the Company, any of its subsidiaries, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its subsidiaries) together with all affiliates
and “associates” (as such term is currently defined in Rule 12b-2 under the Act)
of such person, becomes the “beneficial owner” (as such term is currently
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 40% or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board of Directors (“voting securities”); or
(ii)    persons who, as of the Effective Date, are members of the Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board of Directors,
provided that any person becoming a member of the Board of Directors subsequent
to the Effective Date whose election or nomination for election was approved by
a vote of at least a majority of the Incumbent Directors will, for purposes of
this Agreement, be considered an Incumbent Director; or
(iii)    there occurs (A) any consolidation or merger of the Company or any
subsidiary where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, and in substantially the same proportions that they
beneficially owned shares of the Company immediately prior to the consolidation
or merger, securities representing in the aggregate 60% or more of the combined
voting power of the then outstanding securities of the entity issuing cash or
securities in the consolidation or merger (or of its ultimate parent entity, if
any), (B) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the business or
assets of the Company (other than to an entity 60% or more of whose voting power
is represented by securities beneficially owned, in substantially the same
proportions that they beneficially owned shares of the Company immediately
before such transfer, by the persons or entities that beneficially owned shares
of the Company immediately before such transfer) or (C) any liquidation or
dissolution of the Company.
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred for purposes of the foregoing clause solely as the result of an
acquisition of its own voting securities by the Company which, by reducing the
number of voting securities outstanding, increases the proportionate voting
power represented by the voting securities beneficially owned by any person or
entity to 40% or more of the combined voting power of all then outstanding
voting securities, provided that any subsequent acquisition of additional voting
securities by such person or entity, when such person or entity beneficially
owns voting securities representing 40% or more of the combined voting power of
all then outstanding voting securities, shall by itself constitute a Change in
Control.




14









--------------------------------------------------------------------------------

Exhibit 10.4





(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Disability” means Executive’s inability, for a period of six consecutive
months, to render substantially the services provided for in this Agreement by
reason of mental or physical disability, whether resulting from illness,
accident or otherwise, other than by reason of chronic or persistent abuse of
any substance (such as narcotics or alcohol), provided that such inability also
constitutes “disability” for purposes of Section 409A.
(e)    “Good Reason” means the occurrence of any of the following events without
Executive’s prior written consent:
(i)    any material diminution in Executive’s title, duties or responsibilities;
(ii)    any relocation of Executive’s principal place of employment to a place
other than New York City (or, following a Change in Control, the Borough of
Manhattan);
(iii)    any failure of the Company to pay or provide to Executive, when due,
any material payment or benefit owed to him; or
(iv)    any material failure by the Company to honor any of its material
obligations to Executive.
For Good Reason to exist on the basis of an event, Executive must have provided
written notice of such event to the Company within 90 days after he first
learned of its occurrence; the Company must have failed to fully cure such event
within 30 days after it received such notice; and Executive must have provided
to the Company, within 30 days following the expiration of such cure period,
written notice of his decision to terminate his employment, which termination
shall (notwithstanding anything in Section 5(d) to the contrary) be effective 90
days after the date of Executive’s initial written notice of the Good Reason
event, unless the Company agrees to an earlier termination date. The Company may
require that Executive be on Garden Leave as described in Section 5(d) during
the 90-day period following the date of Executive’s initial written notice of
the Good Reason event.
(f)    “Notice of Termination” means any written notice, delivered by either
Party to the other, that Executive’s employment with the Company will terminate.
7.    Covenants.
(a)    Confidentiality Restrictions. Executive agrees at all times during his
employment with the Company and thereafter, to hold in strictest confidence, and
not to use, or disclose to any person, firm or corporation, any confidential or
proprietary information of the Company (“Confidential Information”), except as
otherwise provided in this Section 7. Confidential Information includes, without
limitation: client or customer lists, identities, contacts, business and
financial information; investment strategies; pricing information or policies,
fees or commission arrangements of the Company; marketing plans, projections,
presentations or strategies of the Company; financial and budget information of
the Company; personnel information, personnel lists, resumes, personnel data,
organizational structure, compensation and performance evaluations;


15









--------------------------------------------------------------------------------

Exhibit 10.4





information regarding the existence or terms of any agreement or relationship
between the Company and any other party; information developed by Executive
during his employment with the Company; and any other information of whatever
nature that gives to the Company an opportunity to obtain an advantage over its
competitors who or which do not have access to such information, in each case to
the extent that such information is confidential or proprietary. Confidential
Information developed by Executive during his employment with the Company will
be subject to the terms and conditions of this Agreement as if the Company had
furnished such Confidential Information to Executive in the first instance.
Confidential Information does not include any of the foregoing items that have
become publicly known and through no wrongful act of Executive or a third party.
(b)    Exceptions.
(i)    Nothing in this Agreement or elsewhere shall prevent Executive from: (i)
using and disclosing documents and information in connection with the good faith
performance of his duties for the Company or any of its affiliates; (ii)
cooperating with, or participating in, any investigation conducted by any
governmental agency; (iii) making truthful statements, or disclosing documents
and information, (x) to the extent reasonably necessary in connection with any
litigation, arbitration or mediation involving Executive’s rights or obligations
under this Agreement or otherwise in connection with his employment with the
Company (or the termination of such employment) or (y) when required by law, by
legal process or by any court, arbitrator, mediator or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
Executive to make such statements or to disclose such documents and information,
provided that Executive both gives the Company advance notice of any such
disclosure to the extent legally allowable and cooperates (at the Company’s sole
expense) in good faith with any effort the Company may make to seek a protective
order concerning the confidentiality of any such disclosure; (iv) retaining, and
using appropriately (e.g., not in connection with violating any non-competition
or non-solicitation restriction), documents and information relating to his
personal rights and obligations and his rolodex (and electronic equivalents);
(v) disclosing his post-employment restrictions in confidence in connection with
any potential new employment or business venture; (vi) disclosing documents and
information in confidence to any attorney, financial advisor, tax preparer, or
other professional for the purpose of securing professional advice; or (vii)
using and disclosing documents and information at the request of the Company or
its attorneys or agents.
(ii)    Nothing in this Agreement or elsewhere shall prohibit or restrict
Executive from initiating communications directly with, responding to any
inquiry from, providing testimony before, providing confidential information to,
reporting possible violations of law or regulation to, or filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, Congress, any
agency Inspector General or any other federal, state or local regulatory
authority (collectively, the “Regulators”), or from making other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation. Executive does not need the prior authorization of the Company to
engage in conduct protected by this subsection, and Executive does not need to
notify the Company that Executive has engaged in such conduct. Please take
notice that federal law provides criminal and civil immunity


16









--------------------------------------------------------------------------------

Exhibit 10.4





to federal and state claims for trade secret misappropriation to individuals who
disclose trade secrets to their attorneys, courts, or government officials in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law
(c)    Former Employer Information. Subject to Section 7(b), Executive agrees
that he will not, during and in connection with his employment with the Company,
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that he will not bring into
the premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.
(d)    Third Party Information. Subject to Section 7(b), Executive recognizes
that the Company has received, and in the future will receive, from third
parties their confidential or proprietary information subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. Executive agrees to treat all such
information as Confidential Information.
(e)    Mutual Non-Disparagement. Executive acknowledges that any disparaging
comments by him against the Company are likely to substantially depreciate the
business reputation of the Company. Subject to Section 7(b), Executive therefore
agrees that he will not directly or indirectly defame, disparage, or publicly
criticize the services, business, integrity, veracity or reputation of the
Company or its officers, directors, or employees in any forum or through any
medium of communication. The Company agrees that it will not, directly or
indirectly, through its executive officers or directors, defame, disparage, or
publicly criticize the integrity, veracity, or reputation of Executive.
(f)    Restrictive Covenants.
(i)    Conflicting Employment. Executive agrees that, during his employment with
the Company, he will not engage in any other employment, occupation, consulting
or other business activity related to the business in which the Company is now
involved or becomes involved during such employment, nor will he engage in any
other activities that conflict with his obligations or responsibilities to the
Company.
(ii)    Returning Company Documents and Property. Subject to Section 7(b),
Executive agrees that, at the time he leaves the employ of the Company, or at
any other time at the Company’s reasonable request, he will deliver to the
Company (and will not keep in his possession, recreate or deliver to anyone
else) any and all software, devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, Confidential Information, other documents or property, or
reproductions of any aforementioned items developed by him pursuant to his
employment with the Company or otherwise belonging to the Company. Subject to
Section 7(b), to the extent Executive has retained any Company property or
Confidential Information on any electronic or computer equipment belonging to
him or under his control, Executive agrees to so advise the Company and to
permanently delete


17









--------------------------------------------------------------------------------

Exhibit 10.4





all such property or Confidential Information and all copies, and to allow the
Company reasonable access to such equipment for purposes of permanently deleting
all such property or Confidential Information. In the event of any termination
of Executive’s employment with the Company, Executive agrees to provide such
written assurances of his compliance with this Section 7(f)(ii) as the Company
may reasonable request.
(iii)    Notification to New Employer. During Executive’s employment with the
Company and for 12 months thereafter, Executive will advise the Company of any
new employer of his, or any other person or entity for whom he may perform
services, either before or within three (3) days after accepting an offer to
work for such employer or other person or entity. Executive hereby agrees to
notify, and grants consent to notification by the Company to, any new employer,
or other person or entity for whom he may perform services, of his obligations
under this Section 7 and under Section 5(d) above (relating to “Garden Leave”).
(iv)    Solicitation of Employees. During his employment with the Company and
for 12 months thereafter, Executive will not, either directly or indirectly, for
himself or for any other person or entity:
A.    solicit, induce, recruit or encourage any of the Company’s employees,
consultants, independent contractors or any person who provides services to the
Company to terminate or reduce their employment or other relationship with the
Company,
B.    hire any individual who is (or was within the six (6) months immediately
preceding such hiring) an employee, exclusive consultant, or exclusive
independent contractor of the Company, or
C.    attempt to do any of the foregoing.
(v)    Solicitation of Customers. During his employment with the Company and for
12 months thereafter, Executive will not, either directly or indirectly, (i)
solicit, entice, or induce any Customer for the purpose of providing, or
provide, products or services that are competitive with the products or services
provided by the Company, or (ii) solicit, entice, or induce any Customer to
terminate or reduce its business with (or refrain from increasing its business
with) the Company. As used in this subsection (f)(v) of Section 7, “Customer”
means any person or entity to which the Company provided products or services
(or was invested in products offered by the Company), and with which Executive
had contact on behalf of the Company or about whom the Executive possesses
Confidential Information, within the last twelve (12) months of his employment
with the Company.
(vi)    Noncompetition. During his employment with the Company and for 12 months
thereafter, Executive will not, either directly or indirectly:
A.    have any ownership interest in, or participate in the financing,
operation, management or control of, any Competitor; or


18









--------------------------------------------------------------------------------

Exhibit 10.4





B.    engage in or perform services (whether as an employee, consultant,
proprietor, partner, director or otherwise) for any Competitor, if such services
either (i) are the same as or similar to (individually or in the aggregate) the
services Executive performed for the Company during his employment with the
Company, or (ii) are performed with respect to products or services of the
Competitor that are competitive with the products or services provided by the
Company with which Executive was involved during his employment with the Company
or about which Executive received or possessed Confidential Information during
his employment with the Company.
(vii)    As used in subsection (f)(vi) of Section 7, “Competitor” means any
person or entity that competes with the Company and that is (i) a mortgage REIT,
(ii) an entity or person engaged in any element of acquiring mortgage backed
securities, including any private or public investment firm or broker dealer
whose business strategy is based on or who engages in the trading, sales,
investment or management of mortgage backed securities, or (iii) an entity or
person that manages or advises (including as an external advisor) either a
mortgage REIT or an entity or person engaged in any element of acquiring
mortgage backed securities, including any private or public investment firm or
broker dealer whose business strategy is based on or who engages in the trading,
sales, investment or management of mortgage backed securities. The restrictions
set forth in subsection (f)(vi) of this Section 7 will apply within or with
respect to the United States and any other country in which the Company is then
engaged in business. Executive acknowledges that the Company’s technology and
products have worldwide application, including without limitation over the
Internet and that such geographic scope is therefore reasonable. It is agreed
that ownership of no more than 2% of the outstanding voting stock of a publicly
traded entity will not constitute a violation of subsection (f)(vi) of this
Section 7.
(viii)    Corporate Opportunities. Executive agrees that, during his employment
with the Company and for 12 months thereafter, Executive will not use, for his
own personal gain or benefit, opportunities discovered in the course of his
employment. In addition, if during his employment with the Company Executive is
approached about or otherwise become aware of a potential investment or other
business transaction that may be appropriate for the Company, Executive will not
take that opportunity for himself, will (if warranted) bring it to the Board’s
attention, and will not share or disclose it to any third party, without either
(x) the Board’s permission or (y) a good faith belief that sharing or disclosing
it is in, or not opposed to, the Company’s best interests.
(g)    Cooperation with Respect to Litigation. During the Term of Employment and
at all times thereafter, Executive agrees to give written notice to the Company
of any third-party claim against the Company promptly after becoming aware of
such claim, and cooperate with the Company, in good faith and upon reasonable
request by the Company, in connection with any pending, potential or future
claim, investigation or action that directly or indirectly relates to any
action, event or activity about which Executive may have knowledge in connection
with or as a result of his employment by the Company. Such cooperation will
include all assistance that the Company, its counsel or representatives may
reasonably request, including reviewing documents,


19









--------------------------------------------------------------------------------

Exhibit 10.4





meeting with counsel, providing factual information and material, and appearing
or testifying as a witness, in each case consistent with Executive’s other
obligations under this Agreement and with his other personal and professional
commitments after the Termination Date; provided, however, that the Company will
promptly pay, or reimburse Executive for, any reasonable expense that he incurs
in connection with any cooperation under this Section 7(g).
(h)    Remedies.
(i)    Executive acknowledges and agrees that the restrictions set forth in this
Section 7 are critical and necessary to protect the Company’s legitimate
business interests; are reasonably drawn to this end with respect to duration,
scope, and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration. Executive agrees that it
would be impossible or inadequate to measure and calculate the Company’s damages
from any breach of the restrictions set forth in this Section 7. Accordingly,
Executive agrees that if he breaches or threatens to breach any such
restriction, the Company will have available, in addition to any other right or
remedy available, the right to seek an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of such restriction. Executive further agrees that no bond or other
security will be required in obtaining such equitable relief. Executive further
acknowledges and agrees that (x) any claim he may have against the Company,
whether under this Agreement or otherwise, will not (except as otherwise
expressly provided in Section 7(h)(iii) below) be a defense to enforcement of
the restrictions set forth in this Section 7, (y) the circumstances of the
termination of his employment with the Company will have no impact on his
obligations under this Section 7, and (z) this Section 7 is enforceable by the
Company, and its subsidiaries, its affiliates, and its permitted successors and
assigns.
(ii)    Executive, and the Company, agree and intend that Executive’s
obligations under any subsection of this Section 7 (to the extent not perpetual)
be tolled during any period that Executive is in material breach of any of the
obligations in such subsection, so that the Company is provided with the full
benefit of the restrictive period set forth in such subsection; provided that
the extension by tolling for any subsection shall not exceed 12 months in the
aggregate.
(iii)    Executive also agrees that, in addition to any other remedies available
to the Company, in the event Executive breaches, in any material respect and
without timely cure, any of his obligations under this Section 7, the Company
shall also be entitled to the remedy described in Section 5(i) above.
(iv)    Executive and the Company further agree that, in the event that any
provision of this Section 7 is determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that provision will
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law. The prevailing party in any action or proceeding under Section
7(h)(i) will be entitled to prompt reimbursement of all expenses (including,
without limitation, attorney fees) that such party reasonably incurred in
connection with such action or proceeding. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 7.


20









--------------------------------------------------------------------------------

Exhibit 10.4





(v)    In the event that (A) the Company or any of its affiliates is, on or
after the Termination Date, in material breach of any of its material
obligations to Executive under this Agreement, (B) Executive provides written
notice to the Company describing such breach in reasonable detail and requesting
cure, within 30 days after he learns of the occurrence of such breach, (C) the
Company does not cure such breach within 30 days after receipt of such notice,
then (z) the restrictions (relating to competition and solicitation of
customers) that are set forth in Sections 7(f)(v) and 7(f)(vi) will immediately
become null and void. For the avoidance of doubt, the Company and its affiliates
will not be considered in breach of their obligations under this Agreement for
purposes of this Section 7(h)(v) by reason of the Company or an affiliate
exercising its rights under this Agreement in the event of a breach of this
Agreement by Executive.
8.    Indemnification. The Company will indemnify Executive, to the fullest
extent permitted by Maryland law as amended from time to time, against any and
all costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees, judgments, fines, penalties, ERISA excise taxes and amounts
paid in settlement) actually and reasonably incurred by Executive in connection
with any action, suit or proceeding, whether civil, criminal, administration,
investigative, formal, informal or other (each, a “Proceeding”), provided that
Executive’s involvement in such Proceeding relates to his positions with, or
services for, the Company or any of its affiliates. Expenses incurred by
Executive in connection with any such Proceeding will be paid, or reimbursed by
the Company, promptly upon receipt by the Company of (i) a written affirmation
of Executive’s good faith belief that Executive is entitled to indemnification
by the Company pursuant to this Section 8 with respect to such expenses and
proceeding, (ii) a written undertaking by Executive, or on Executive’s behalf,
to and in favor of the Company, wherein Executive agrees to repay the amount if
Executive is determined not to have been entitled to indemnification under this
Section 8 and (iii) reasonable supporting documentation demonstrating that the
expenses have been incurred. While Executive is an officer of the Company, and
for six years thereafter, the Company (or any successor thereto) will provide
comprehensive coverage under its officers and directors insurance policy (or
policies) on substantially the same terms and levels that it then provides
coverage to its senior executive officers and/or to members of the Board of
Directors, at the Company’s sole cost. Nothing in this Agreement shall limit any
right that Executive may have in respect of indemnification, advancement, or
liability insurance coverage under any other Company Arrangement.
Notwithstanding the foregoing, in no event shall the foregoing indemnification
apply to any costs, expenses, liabilities or losses resulting from Executive’s
engaging in conduct that constitutes Cause.
9.    Clawback Policy. Executive agrees that all bonuses, equity compensation
and other incentive compensation provided by the Company will be subject to any
clawback policy applying to senior executives of the Company generally that is
implemented by the Board of Directors from time to time.
10.    Inventions
(a)    Assignment of Inventions. Executive acknowledges that, during his
employment by the Company, Executive may be expected to undertake creative work,
either alone or jointly with others, which may lead to inventions, ideas,
original works of authorship,


21









--------------------------------------------------------------------------------

Exhibit 10.4





developments, concepts, improvements, trade secrets or other intellectual
property rights, in each case, whether or not patentable or registrable under
patent, copyright or similar laws and including, in each case, tangible
embodiment of any of the foregoing (“Inventions”). Executive hereby agrees that
any Invention that is created by him during his employment by the Company and
that is related to the actual or prospective business of the Company or that
results from work performed by Executive for the Company (whether or not on the
Company’s premises or using the Company’s equipment and materials or during
regular business hours) (“Company Inventions”) will be a work-for-hire and will
be the sole and exclusive property of the Company and, to the extent such
Company Inventions are not a work-for-hire, Executive hereby assigns to the
Company Investment Corporation all of his right, title and interest in and to
any and all such Company Inventions. In addition, any Inventions created within
three years after the termination of Executive’s employment by the Company which
are based upon or derived from Confidential Information or Company Inventions
will be the sole and exclusive property of the Company and Executive hereby
assigns to the Company all of his right, title and interest in and to any and
all such Company Inventions. Nothing in the preceding sentence will be construed
to limit Executive’s obligations under Section 10 of this Agreement.
(b)    Further Assistance. Executive agrees to assist the Company, or its
designee, upon reasonable request and at the sole expense of the Company or its
designee, whether during his employment with the Company or thereafter, in every
proper way to secure the Company’s, or designee’s, rights in the Company
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including disclosing
to the Company or designee all pertinent information and data with respect
thereto, executing, or causing to be executed, all applications, specifications,
oaths, assignments and other instruments which the Company or designee
reasonably deems necessary in order to apply for and obtain such rights and in
order to assign and convey to the Company or designee the sole and exclusive
rights, title and interest in and to such Company Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. If the Company, or its designee, is unable because of Executive’s
mental or physical incapacity or for any other reason to secure Executive’s
signature to apply for or to pursue any application for any United States or
foreign patents, copyright registrations or other registrations covering Company
Inventions, then Executive hereby irrevocably designates and appoints the
Company, or its designee, and its duly authorized officers and agents as his
agent and attorney in fact, to act for and in his behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
him, in each case at no expense to Executive. Executive understands and
acknowledges that this appointment is coupled with an interest and survives his
death or incompetence.
(c)    Moral Rights. To the extent not assignable, Executive hereby waives, to
the extent permitted by applicable law, any and all claims he may now or
hereafter have in any jurisdiction to all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as “moral
rights” with respect to all Company Inventions.
(d)    No License. Executive understands and acknowledges that this Agreement
does not grant him, and will not be construed to grant him, any license or right
of any nature with


22









--------------------------------------------------------------------------------

Exhibit 10.4





respect to any Company Inventions or Confidential Information, other than as
expressly set forth in this Agreement.
11.    Assignability; Binding Nature. This Agreement will inure to the benefit
of the Company and Executive and their respective successors, heirs (in the case
of Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that any such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company, provided
that in each case the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law. This
Agreement will not be assignable by Executive; provided however that, in the
event of Executive’s death or a judicial determination of his incapacity,
references to Executive in this Agreement will be deemed, where appropriate, to
be references to his heir(s), estate, beneficiar(ies), executor(s) or other
legal representative(s).
12.    Representation. The Company and Executive each represent and warrant that
it or he is fully authorized and empowered to enter into this Agreement and that
its or his entering into this Agreement, and the performance of its or his
obligations under this Agreement, will not violate any document to which it or
he is a party or by which it or he is bound.
13.    Entire Agreement; Inconsistency. This Agreement contains the entire
agreement between the Company and Executive concerning the subject matter hereof
and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between them with respect thereto
(including, without limitation, the Prior Employment Agreement); provided that
nothing in this Agreement shall affect any obligations the Company may have to
provide a 2018 annual bonus to Executive, honor outstanding equity awards
granted to Executive, or provide unpaid salary, vacation or other benefits
accrued prior to January 1, 2019 under the terms of the Prior Employment
Agreement or of any other Company Arrangement. In the event of any inconsistency
between this Agreement and any other Company Arrangement, whether applicable on
the date of this Agreement or at any time thereafter, this Agreement will, to
the extent more favorable to Executive, control unless Executive otherwise
agrees in a signed writing that specifically identifies the provisions of this
Agreement whose control he is waiving.
14.    Amendment or Waiver. This Agreement can only be changed, modified or
amended in a writing that is signed by both Executive and the Company and that
specifically identifies the provision(s) of this Agreement that are being
changed, modified or amended. No waiver by either the Company or Executive at
any time of any breach by the other Party of any condition or provision of this
Agreement will be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by Executive or a specifically-authorized officer of the
Company, as the case may be.
15.    Severability. In the event that any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, in whole
or in part, the remaining


23









--------------------------------------------------------------------------------

Exhibit 10.4





provisions of this Agreement will be unaffected thereby and will remain in full
force and effect to the fullest extent permitted by law.
16.    Reasonableness. To the extent that any provision or portion of this
Agreement is determined to be unenforceable by a court of law or equity, or by
any arbitration panel, that provision or portion of this Agreement will
nevertheless be enforceable to the extent that such court or panel determines is
reasonable.
17.    Survivorship. The respective rights and obligations of the Parties will
survive any termination of the Term of Employment, or of Executive’s employment
with the Company, to the extent necessary to the intended preservation of such
rights and obligations. For the avoidance of doubt, the covenants in Section 7
and the indemnification and insurance provisions of Section 8 of this Agreement
will survive any termination of the Term of Employment or of Executive’s
employment with the Company.
18.    Governing Law. This Agreement, the rights and obligations of the Parties
under it, and any claims or disputes relating thereto will be governed by and
construed in accordance with the laws of the State of New York (without regard
to its choice of law provisions), other than rights and obligations (and related
claims and disputes) under Section 8 (Indemnification), which will be governed
by Maryland law.
19.    Resolution of Disputes. Any claim arising out of or relating to this
Agreement, any other agreement between the Parties, Executive’s employment with
the Company, or any termination thereof (each, a “Covered Claim”) will (except
to the extent otherwise provided in Section 7(h)(i) with respect to certain
requests for injunctive relief) be resolved by binding confidential arbitration,
to be held in the Borough of Manhattan in New York City, before a panel of three
arbitrators, in accordance with the Commercial Arbitration Rules (and not the
National Rules for Resolution of Employment Disputes) of the American
Arbitration Association and this Section 19. Any award rendered by the panel
will be accompanied by a written opinion setting forth in reasonable detail the
basis for the award, and any such award may be entered in an court having
jurisdiction thereof.
20.    Notices. Any notice, consent, demand, request, or other communication
given to any person or entity in connection with this Agreement shall be in
writing and will be deemed to have been given to such person or entity (i) when
delivered personally to such person or entity, (ii) five days after being sent
by prepaid certified or registered mail, or two days after being sent by a
nationally recognized overnight courier, to the address specified below for such
person or entity (or to such other address as such person or entity shall have
specified by 10 days advance notice given in accordance with this Section 20),
or (ii) in the case of the Company only, on the first business day after it is
sent by facsimile to the facsimile number set forth below (or to such other
facsimile number as has been specified on 10 days' advance notice given in
accordance with this Section 20), with a confirmatory copy sent by certified or
registered mail or by overnight courier in accordance with this Section 20.


24









--------------------------------------------------------------------------------

Exhibit 10.4





If to the Company:
Chimera Investment Corporation

520 Madison Avenue, 32nd Floor
New York, NY 10022
Attn: Chief Legal Officer
Fax #:




If to Executive:
The address of his principal residence as it appears in the Company records,
with a copy to him (during his employment with the Company) at his principal
office at the Company and with a copy (which shall not constitute notice) to:



Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.
Fax: 212-735-8708


If to a beneficiary of Executive: The address most recently specified by
Executive or his beneficiary.


21.    Withholding. The Company will be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company reasonably determines to be required to
be withheld pursuant to applicable law. The Company will use commercially
reasonable efforts to establish a relationship with a broker-dealer to
facilitate the sale of shares acquired on the vesting or exercise of any equity
or equity-based compensation granted to Executive by the Company to enable
Executive to satisfy all applicable withholding taxes due in connection with
such vesting or exercise; provided that if the Company does not establish any
such relationship, Executive may satisfy such withholding obligations by
instructing the Company to retain shares otherwise deliverable to Executive upon
the vesting or exercise of any such equity or equity-based award with a fair
market value not exceeding the minimum amount required to be withheld by
applicable law.
22.    Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and will not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
23.    Counterparts. This Agreement may be executed in two or more counterparts.
Signatures delivered by facsimile (including, without limitation, by “pdf”) will
be deemed effective for all purposes.








25









--------------------------------------------------------------------------------

Exhibit 10.4





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
    Chimera Investment Corporation
    
    By:     _/s/ Gerard Creagh_____________
         Name: Gerard Creagh
Title: Chairman of the Compensation Committee of the Board of Directors
    
         _/s/ Robert Colligan_____________
         Name: Robert Colligan
                                 Title: Chief Financial Officer






26









--------------------------------------------------------------------------------


Exhibit 10.4





Exhibit A


Incentive Compensation


I.    Annual Cash Bonus.


The following summarizes the material terms of the Annual Cash Bonus set forth
in Section 3(b)(i) of the Agreement to which this Exhibit A is attached (the
“Agreement”). Unless otherwise specified in this Exhibit A, all defined terms
have the meanings set forth in the Agreement.
1.    Performance Period. The Annual Cash Bonus will be payable for each
calendar year during the Term of Employment (each, an “Annual Cash Bonus
Performance Period”). The metrics described below will apply to the following
Annual Cash Bonus Performance Periods:
•
January 1, 2019 through December 31, 2019

•
January 1, 2020 through December 31, 2020

•
January 1, 2021 through December 31, 2021

The metrics for subsequent Annual Cash Bonus Performance Periods will be
determined by the Compensation Committee, in good faith, in consultation with,
and subject to agreement of, the CEO.
Except as otherwise provided in the Agreement, Executive will be eligible to
receive the Annual Cash Bonus only if Executive remains employed by the Company
through the last day of the applicable Annual Cash Bonus Performance Period. In
no event will Executive receive any unpaid Annual Cash Bonus in the event
Executive’s employment is terminated by the Company for Cause. For the avoidance
of doubt, Executive will not be entitled to an Annual Cash Bonus for any Annual
Cash Bonus Performance Period beginning on or after termination of Executive’s
employment for any reason.
Except as otherwise provided in the Agreement, any Annual Cash Bonus will be
subject to achievement of the performance goals described in this Exhibit.
2.    Target Cash Bonus. For each Annual Cash Bonus Performance Period,
Executive’s target Annual Cash Bonus (the “Target Cash Bonus”) will be equal to
$990,000, which Target Cash Bonus may be increased by the Compensation Committee
to account for the consummation of strategic initiatives, such as capital raises
and M&A transactions, and any such increased amount will thereafter be the
Target Cash Bonus for all purposes under the Agreement. Executive is entitled to
receive an Annual Cash Bonus from 0% to 250% of the Target Cash Bonus for each
Annual Cash Bonus Performance Period, based on performance as described below.
3.    Performance Component. The Annual Cash Bonus will be payable based on the
Company’s relative return on average equity (“Relative ROAE”).
4.    Definitions. For purposes of this Exhibit A:
“Company ROAE” means (i) Company Return for the Annual Cash Bonus Measurement
Period, divided by (ii) Company Average Equity for the Annual Cash Bonus
Measurement Period.
“Relative ROAE” means Company ROAE as such amount stands in relation to the
return on average equity (determined in the same way that the Company ROAE is
determined) for the







--------------------------------------------------------------------------------

Exhibit 10.4





Annual Cash Bonus Measurement Period of the entities (other than the Company)
included in the Peer Group described below. Relative ROAE will be measured from
the end of the third fiscal quarter of the calendar year immediately preceding
the beginning of the Annual Cash Bonus Performance Period through the end of the
third fiscal quarter of the Annual Cash Bonus Performance Period (i.e. Q3 to Q3
measurement period) (the “Annual Cash Bonus Measurement Period”).
“Peer Group” means the entities (other than the Company) included in the iShares
Mortgage Real Estate ETF as of the beginning of the applicable Annual Cash Bonus
Measurement Period or LTI Measurement Period, as applicable. Any entity (other
than the Company) that ceases to be included in the iShares Mortgage Real Estate
ETF during the Annual Cash Bonus Measurement Period or LTI Measurement Period,
as applicable, shall be treated as performing at the lowest level in the Peer
Group for such Annual Cash Bonus Measurement Period or LTI Measurement Period,
as applicable.
“Company Return” means the Company’s net income as determined in accordance with
GAAP and shown on the Company’s quarterly and annual financial statements as
filed with the Securities and Exchange Commission, but excluding non-cash,
non-operating expense items such as depreciation expense, amortization of
goodwill and other non-cash, non-operating expense items as determined by the
Compensation Committee in its sole discretion for the applicable Annual Cash
Bonus Measurement Period. If, for any portion of any Annual Cash Bonus
Measurement Period, (i) the Company does not use hedge accounting or (ii) its
derivative hedging instruments or any portion thereof are otherwise deemed
ineffective, which in either case, results in changes in the value of such
hedging instruments being recorded in the Company’s GAAP income statement, then
any gains or losses from such hedging instruments will be excluded from the
calculation of Company Return.
“Company Average Equity” means the stockholders’ equity of the Company as
determined in accordance with GAAP and shown on the Company’s quarterly and
annual financial statements as filed with the Securities and Exchange
Commission, but excluding accumulated other comprehensive income or loss (which,
among other things, reflects unrealized gains or losses in the Company’s
portfolio), stockholders’ equity attributable to preferred stock and other items
as determined by the Compensation Committee in its sole discretion for the
applicable Annual Cash Bonus Measurement Period. For purposes of calculating
Relative ROAE, Company Average Equity will be determined based on the average of
the Company’s stockholders’ equity calculated as described in the preceding
sentence as of the last day of each fiscal quarter during the applicable Annual
Cash Bonus Measurement Period. Notwithstanding the foregoing, stockholder’s
equity attributable to an issuance of common stock of the Company during the
applicable Annual Cash Bonus Measurement Period shall be excluded from the
calculation of “Company Average Equity” for a period of six months from such
issuance.
5.    Annual Cash Bonus Earned.
For each Annual Cash Bonus Performance Period, Executive will be entitled to
receive, as Executive’s Annual Cash Bonus, from 0% to 250% of Executive’s Target
Cash Bonus, based on the Company ROAE compared to that of the Peer Group
(measured as a percentile) or, if the Threshold is determined under clause (x)
of its definition, the Company ROAE compared to the Threshold, as follows:







--------------------------------------------------------------------------------

Exhibit 10.4





Relative ROAE*
Percentage of Target Cash
Bonus Payable
Less than the Threshold
0%
50th Percentile
100%
75th Percentile
175%
100% Percentile
250%



* Company ROAE is used to determine whether clause (x) of the Threshold is met.
“Threshold” means the lesser of (x) the average of the weekly 2-year Treasury
note rates published in the U.S. Reserve H.15 Report for the 52 weeks in the
applicable Annual Cash Bonus Measurement Period plus 100 basis points or (y) the
25th percentile of Relative ROAE. The percentage of Target Cash Bonus payable
for Relative ROAE achieved between the Threshold and the 100th percentile that
is not set forth in the above table, will be determined by linear interpolation.
6.    Payment of Annual Cash Bonus. Any Annual Cash Bonus will be paid in cash
between December 1 of the applicable Annual Cash Bonus Performance Period and
January 30 of the year following the last day of such Annual Cash Bonus
Performance Period, subject (except as otherwise provided in the Agreement or
this Exhibit A) to continued employment through the end of such Annual Cash
Bonus Performance Period.
II.    Long-Term Incentive Compensation.


The following summarizes the material terms of the long term incentive
compensation (“LTI”) in the form of RSUs and PSUs that is to be awarded under
Section 3(b)(ii) of the Agreement to which this Exhibit A is attached. Unless
otherwise specified in this Exhibit A, all capitalized terms used in this
Exhibit A have the meanings set forth in the Agreement.
7.    Performance Period. The metrics described below will apply to the
following performance periods (each an “LTI Performance Period”):
•
January 1, 2019 through December 31, 2019

•
January 1, 2020 through December 31, 2020

•
January 1, 2021 through December 31, 2021

The metrics for subsequent LTI Performance Periods will be determined by the
Compensation Committee, in good faith, in consultation with, and subject to
agreement of, the CEO.
Except as otherwise provided in the Agreement or this Exhibit A, Executive will
be eligible to receive payout on LTI only if Executive remains employed by the
Company through the applicable vesting date (in the case of RSUs) and through
the last day of the applicable PSU Performance Period (in the case of PSUs). In
no event will Executive receive any unpaid LTI in the event Executive’s
employment is terminated by the Company for Cause. For the avoidance of doubt,
Executive will not be entitled to LTI for any LTI Performance Period beginning
on or after termination of Executive’s employment for any reason.
Except as otherwise provided in the Agreement or this Exhibit A, any LTI will be
subject to the vesting conditions and achievement of the performance goals
described below







--------------------------------------------------------------------------------

Exhibit 10.4





8.    Target LTI. For each LTI Performance Period, Executive’s target LTI will
be equal to $660,000 (the “Target LTI”), which Target LTI may be increased by
the Compensation Committee to account for the consummation of strategic
initiatives, such as capital raises and M&A transactions, and any such increased
amount will thereafter be the LTI for all purposes under the Agreement and this
Exhibit A.
9.    Performance Components. For each LTI Performance Period, the LTI will
consist of two components:
•
RSUs. For each LTI Performance Period, Executive will be granted, as of the
first day in the LTI Performance Period, a number of RSUs having an aggregate
value on such first day equal to 50% of the Target LTI. Subject (except as
otherwise provided in this Exhibit A or in the Agreement) to Executive remaining
employed by the Company through the applicable vesting date (the “Time-Based
Vesting Date”) and meeting all applicable requirements set forth in the
Agreement and this Exhibit A, the RSUs will vest in three equal installments on
each of the first three anniversaries of the date of grant. Unless otherwise
provided in the Agreement or this Exhibit A, the vested portion of the RSUs will
be paid in common stock of the Company within 60 days after the vesting date, or
such other date as may be specified in the documents governing the awards.

•
PSUs. For each LTI Performance Period, Executive will be granted, as of the
first day of the LTI Performance Period a target number of PSUs having an
aggregate value on such first day equal to 50% of the Target LTI (the “Target
PSUs”). The PSU Performance Periods shall be as follows (each corresponding to
the LTI Performance Period beginning on the same date, as applicable):

•
January 1, 2019 through December 31, 2021

•
January 1, 2020 through December 31, 2022

•
January 1, 2021 through December 31, 2023

Subject (except as otherwise provided in the Agreement or this Exhibit A) to
Executive’s continuing employment through the last day of the applicable PSU
Performance Period, between 0% and 200% of the Target PSUs will vest as of the
last day of such PSU Performance Period and be paid in common stock of the
Company between December 1 of such PSU Performance Period and January 30 of the
year following the last day of such PSU Performance Period, based on the Company
Economic Return compared to that of the Peer Group (measured as a percentile)
or, if the Threshold is determined under clause (x) of its definition, the
Company Economic Return compared to the Threshold, as follows:
Relative Economic Return*
Percentage of Target PSUs Vesting and Payable
Less than the Threshold
0%
50th Percentile
100%
75th Percentile
200%



* Company Economic Return is used to determine whether clause (x) of the
Threshold is met.







--------------------------------------------------------------------------------

Exhibit 10.4





“Threshold” means the lesser of (x) the average weekly interest rate on the
2-year U.S. Treasury note during the applicable LTI Measurement Period plus 100
basis points or (y) the 25th percentile of Relative Economic Return. For any
Relative Economic Return achieved between the Threshold and 75th percentiles and
not specified in the above table, the percentage of the Target PSUs that will
vest for the applicable PSU Performance Period will be determined by linear
interpolation.
Notwithstanding anything in the Agreement or this Exhibit A to the contrary,
upon the consummation of a Change in Control, (i) the percentage of the Target
PSUs that would have vested in accordance with the preceding table based on the
Company’s actual Relative Economic Return from the first day of the applicable
LTI Measurement Period through the end of the most recent fiscal quarter prior
to such Change in Control for which data is available (or the last day of the
applicable LTI Measurement Period, if earlier) will be eligible to vest on the
last day of the applicable PSU Performance Period, subject only to Executive’s
continuing employment with the Company (except as otherwise provided in Sections
5(a), 5(b) or 5(e) of the Agreement), and (ii) any portion of the Target PSUs
that would not have vested in accordance with the preceding table based on the
Company’s actual Relative Economic Return from the grant date through the date
of such Change in Control will be forfeited as of such Change in Control with no
compensation due therefor.
The RSUs and PSUs will be granted to Executive under the Company’s current
Equity Compensation Plan (or its successor).
10.    Definition of Relative Economic Return. For purposes of the PSUs:
“Company Economic Return” means (x) the Company’s change in book value per share
(“BVPS”), plus (y) common stock dividends, for the LTI Measurement Period.
“Relative Economic Return” means (i) the Company Economic Return for the LTI
Measurement Period, divided by (ii) BVPS at the beginning of the LTI Measurement
Period, as such amount stands in relation to the economic return (measured in
the same way that the Company Economic Return is measured) during the LTI
Measurement Period of the entities in the Peer Group. Relative Economic Return
will be measured from the end of the third fiscal quarter of the calendar year
immediately preceding the beginning of the PSU Performance Period through the
end of the third fiscal quarter of the last calendar year in the PSU Performance
Period (i.e. Q3 to Q3 measurement period) (the “LTI Measurement Period”).
III.    Dividend Equivalents


Dividend equivalents will accrue on RSUs and PSUs granted hereunder as and when
dividends are paid to the Company’s shareholders and, to the extent that the
RSUs and PSUs become vested, will be paid to Executive in cash, shares or a
combination thereof, as determined by the Committee in its sole discretion, at
the time such RSUs or PSUs are settled.
IV.    Committee Determinations


All determinations with respect to the Annual Cash Bonus and the LTI, including,
without limitation, the amount, if any, that is payable to Executive for each
performance period, will be made by the Compensation Committee, in good faith,
and in compliance with the Agreement and this Exhibit A. All such determinations
will be final and binding on Executive and the Company.







--------------------------------------------------------------------------------


Exhibit 10.4





Exhibit B


General Release


IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, effective as of January 1, 2019, (the “Agreement”)
by and between Robert Colligan (the “Executive”) and Chimera Investment
Corporation (the “Company”), the Executive on behalf of himself and any person
or entity claiming by, through, or under him (including without limitation his
heirs, executors, administrators, spouse, personal representatives and assigns),
releases and discharges the Company and its past, present and future
subsidiaries, divisions, affiliates and parents, and their respective current
and former officers, directors, employees, attorneys, agents, benefit plans,
and/or owners, and their respective successors and assigns, and any other person
or entity claimed to be jointly or severally liable with the Company or any of
the aforementioned persons or entities (collectively, the “Released Parties”)
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
attorneys’ fees and costs, and demands whatsoever (“Claims”) which the Executive
(or any person or entity claiming by, through, or under him) have, had, or may
have, against the Released Parties or any of them arising at any time from the
beginning of the world to the date Executive executes this General Release,
whether known or unknown, accrued or unaccrued, contingent or noncontingent. The
Claims described in this paragraph include without limitation, (i) any and all
Claims relating to the Executive’s employment with the Company and the cessation
thereof, (ii) any and all Claims for discrimination based on age, sex, race,
color, disability status, national origin, religion, or any other protected
characteristic, including but not limited to, Claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans
with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., the New York State
and New York City Human Rights Laws, and all state and local analogues of such
statutes, each as amended, (iii) any and all Claims under all federal, state,
and local statutes, rules, regulations, or ordinances, each as amended,
including but not limited to, the Family and Medical Leave Act of 1993, 29
U.S.C. §§ 2601 et seq., the Worker Adjustment and Retraining Notification Act of
1988, 29 U.S.C. §§2101 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1001 et seq., the New York Labor Laws, the New York
Whistleblower Protection Law (to the fullest extent they may be released under
applicable law), the New York Civil Rights Law (N.Y. Civ. Rts. § 1, et seq.),
the New York AIDS/HIV confidentiality law (N.Y. Public Health Law §2780), the
New York Equal Pay Law, New York State Labor Relations Act, Article 23-A of the
New York State Corrections Law, New York Family Leave Law, New York Minimum Wage
Act, New York Wage and Hour Law, New York Wage Payment Law, New York State
Worker Adjustment and Retraining Notification Act, and retaliation provisions of
New York Workers' Compensation Law, and (iv) any and all Claims under the common
law of any jurisdiction, including but not limited to, breach of contract,
defamation, interference with contractual/prospective contractual relations,
invasion of privacy, promissory estoppel, negligence, breach of the covenant of
good faith and fair dealing, fraud, infliction of emotional distress, and
wrongful discharge; provided, however, that the Executive does not release or
discharge the Released Parties from: any of the obligations that arise under, or
are preserved by, Section 5 of the Agreement; any Claim for unemployment or
workers’ compensation benefits; any Claim that arises after the date









--------------------------------------------------------------------------------

Exhibit 10.4





on which the Executive signs this General Release; or any Claim that is not
waivable under applicable law. It is the intention of the Executive that the
language relating to the description of Claims in this paragraph will be given
the broadest possible interpretation permitted by law. It is understood that
nothing in this General Release is to be construed as an admission on behalf of
the Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied. The Executive represents and warrants that he
fully understands the terms of this General Release, that he has been encouraged
to seek, and has sought, the benefit of advice of legal counsel, and that he
knowingly and voluntarily, of his own free will, without any duress, being fully
informed, and after due deliberation, accepts its terms and signs below as his
own free act. Except as otherwise provided in this Release, the Executive
understands that as a result of executing this General Release, he will not have
the right to assert any Claims that the Company or any other of the Released
Parties unlawfully terminated his employment or violated any of his rights in
connection with his employment or otherwise.
The Executive agrees and covenants not to file, initiate, or join any lawsuit
(either individually, with others, or as part of a class), in any forum,
pleading, raising, or asserting any Claim(s) barred or released by this General
Release. If he does so, and the action is found to be barred in whole or in part
by this General Release, the Executive agrees to pay the attorneys’ fees and
costs, or the proportions thereof, incurred by the applicable Released Party in
defending against those Claims that are found to be barred by this General
Release. Nothing in this General Release precludes the Executive from
challenging the validity of this General Release under the requirements of the
Age Discrimination in Employment Act, and the Executive will not be responsible
for reimbursing the attorneys’ fees and costs of the Released Parties in
connection with such a challenge to the validity of the release. The Executive,
however, acknowledges that this General Release applies to all Claims that he
has under the Age Discrimination in Employment Act, and that, unless the release
is held to be invalid, all of the Executive’s Claims under that Act will be
extinguished by execution of this General Release. The Executive further agrees
that nothing in this General Release will preclude or prevent the Executive from
filing a charge with, providing information to, or cooperating with the U.S.
Equal Employment Opportunity Commission, the U.S. Securities and Exchange
Commission, or other government agency, and the Executive understands that he
does not need the prior authorization of any of the Released Parties prior to
taking any such action. The Executive will not seek or accept any relief
obtained on his behalf by any government agency, private party, class, or
otherwise with respect to any Claims released in this General Release, and, in
the event the Executive receives such monetary relief, the Company will be
entitled to an offset for the payments made pursuant to the Agreement and this
General Release. This General Release does not limit the Executive’s right to
receive an award from any government agency that provides awards for providing
information relating to a potential violation of law.
Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.









--------------------------------------------------------------------------------

Exhibit 10.4





The Company hereby advises the Executive to consult with counsel before
executing this General Release. The Executive may take twenty-one (21) days to
consider whether to execute this General Release and discuss it with counsel of
his own choosing. The Executive agrees that changes made to this General
Release, whether material or immaterial, do not restart the aforementioned
twenty-one (21) day period. Upon the Executive’s execution of this General
Release, the Executive will have seven (7) days after such execution in which he
may revoke such execution. In the event of revocation, the Executive must
present written notice of such revocation to the office of the Company’s
Corporate Secretary. If seven (7) days pass without receipt of such notice of
revocation, this General Release will become binding and effective on the eighth
(8th) day after the execution hereof. Signatures delivered by facsimile
(including, without limitation, by “pdf”) will be effective for all purposes.
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:




______________________    

Dated:________________






 











--------------------------------------------------------------------------------


Exhibit 10.4





Exhibit C


[Prior Inventions]





















